PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES 



Application Number: 15/852,602
Filing Date: 12/22/2017
Appellant: Kevin Higgins



Christopher J. Grice (Reg. 74,107)
For Appellant


EXAMINER'S ANSWER


This is in response to the appeal brief filed on March 29, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated December 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant argues in substance that “The claims are not directed to a mathematical exception or a mental process. The claims also are not directed to fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts…). Thus, Applicant respectfully submits that the claims are not directed to an abstract idea enumerated in the above groups a) - c).”

In response: 
Examiner Respectfully disagrees. Under Step-2A: Prong 1, the claimed method/system simply describe a series of steps for facilitating funding of a financial account for a purchase transaction, the claim recites the steps of receiving a request to withdraw a first amount of currency from a first financial account as part of a purchase transaction…determining that the first account has a balance…transferring second amount of currency…withdrawing the first amount of currency…as part of the purchase transaction). Facilitating funding for a purchase transaction (sales activity between two entities). These limitations are directed to an abstract idea because they are fundamental economic practices and sales activities that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG. 

Appellant submits that “the claims are integrated into a practical application of the exception, which indicates that the claim is eligible at Prong Two of revised Step 2A. See for example, claim 1 of Example 42 of the new examples provided on January 7, 2019….”

In response: 
Examiner respectfully disagrees, to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
Under the 2019 PEG, Step 2A, prong 2, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The focus of the claims in the present case is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (server/processing device) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. The technology implemented in the instant application is useful to solve a business problem (facilitating funding for a purchase transaction between two accounts), (see applicant’s claim 1), but the additional elements are not a technological solution to a technological problem, or a solution to the problem introduced by the technology itself. Rather, the additional elements simply limit the abstract ideas to a particular technological environment. 
 The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Appellant’s citation of example 42 is non-persuasive because the claims at issue in example 42 are readily distinguishable over the instant claims. 
In example 42, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. 
The instant claims are different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
Examiner respectfully disagrees with Appellant's assertion. Under Step (2B), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (claims: e.g., server, processing device/circuit coupled to the memory) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
Examiner notes that Applicant’s claims as a whole, do not amount to significantly more than the abstract idea itself.  As mentioned previously, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions. The server is a general-purpose server that performs general-purpose functions. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claims are ineligible.
Appellant’s citation of BASCOM is non-persuasive because the claims in BASCOM are readily distinguishable over the instant claims. In BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be “a word-screening type filtering scheme” and one set of filtering elements (from a plurality of sets) could be a “master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules.” Id. at 4:30-35.

Appellant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. 
Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a generic computer to implement the abstract idea.  
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (Emphasis added)). 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
What Appellant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also, the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Hatem Ali/
Examiner, Art Unit 3691

Conferees:
/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691  

/Vincent Millin/
Appeal Conference Specialist


                                                                                                                                                                                           

……………………………………………………………………………………………………
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in
effect on March 18, 2013.